Title: To George Washington from Lieutenant Colonel Caleb North, 27 January 1780
From: North, Caleb
To: Washington, George


          
            sir,
            Camp Near Morristow[n] 27th Janry 1780
          
          Agreable to my Instructions, delivered the Letter, with which I was honoured; to the Magistrates of Monmouth County; who

Agree’d to furnish the Quantity of provisions required, provided I would Assist them with a Guard, where Necessary, this I consented to and Accompanied them myself for several days, during which time we procured, by purchase, and impress, the following Quantity of provisions Forty Sevin Barrels Beef and Pork with Fifty Barrels of Ship Bread, which was taken on Board a Brig near Middle Town—the full Quantity of Grain, which is sent to the Neighbouring Mills; with Orders to be prepared for Immediate Use; and One Hundread and Six Head of good Cattle chiefly from the Townships of Shrewsbury and Middle Town; as being most in the power of the Enemy—by my Instructions a Commissary was to be sent me; but as none came, the Magistrates with me thought Proper to Appoint Mr Lloyd formerly a purchasing Commissary in said County; to Execute this business, he being best Acquainted with the stock and Disposition of the People of the place—Ninty Barrels of Flower is Already Manufactured and Come on to Camp with the Cattle, Beef, Pork, and Bisquet.
          finding that I could be of no farther service in this business: and being well Assured that the Compliment would be made up, and sent on as soon as possible—thought proper to return to Camp. I have the Honour to be your Excellen⟨cy’s⟩ most Obedient, and Verry Hube servt
          
            Caleb North L. Colo. 9th P.R.
          
        